RAWLINSON, Circuit Judge,
concurring in part, dissenting in part:
I agree with my colleagues that the Board of Immigration Appeals acted properly in affirming the Immigration Judge’s (IJ) finding of removability and denial of application for a discretionary waiver of deportation. I also agree that Petitioner Gustavo Segoviano Mendoza’s challenge to the retroactive application of the Illegal Immigration Reform and Immigrant Responsibility Act is squarely foreclosed by our precedent.
My disagreement with my colleagues in the majority stems from our different views of Segoviano Mendoza’s due process claims. The majority disposition resolves these claims on the merits. I conclude that we have no jurisdiction to resolve them at all.
Segoviano Mendoza’s due process claims challenge the IJ’s partial reliance on hearsay evidence and the IJ’s asserted failure to consider all the evidence.
It is well established that hearsay is admissible in immigration proceedings. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 823 (9th Cir.2003). Because hearsay is admissible in immigration proceedings, the assertion that the IJ violated Segoviano Mendoza’s due process rights by par*656tially relying on hearsay evidence is not colorable. See, e.g., Beltran-Tirado v. INS, 213 F.3d 1179, 1186 (9th Cir.2000) (rejecting petitioner’s due process claim predicated on the IJ’s acceptance of testimony given over the telephone).
A similar conclusion results when one considers Segoviano Mendoza’s claim that the IJ failed to consider all the evidence. As the majority disposition notes, Segoviano Mendoza made absolutely no showing to rebut the presumption or refute the IJ’s express representation that all evidence was reviewed. The absence of any meaningful challenge to the presumption and actuality of the full review performed by the IJ compels the conclusion that no colorable due process claim exists. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“To be colorable ... the claim must have some possible validity.”) (citation omitted).